ATTORNEY GRIEVANCE COMMISSION             *     IN THE
OF MARYLAND                               *     COURT OF APPEALS
                                          *     OF MARYLAND
    Petitioner                            *
                                          *     Misc. Docket AG
V.                                        *     No. 49
                                          *     September Term, 2016
AMBER ICAYE LITCHFIELD                    *
                                          *
            Respondent                    *
                                          *
               ***********************************************


                                              ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient evidence

exists to sustain allegations that she committed professional misconduct in violation of Rules 1.3,

1.4(a)(2)-(3), 1.15(a) & (d), 4.1, 8.1(b) and 8.4(a)(b)(c) & (d) of the Maryland Lawyers' Rules

of Professional Conduct in effect at the time of the misconduct, it is this 7th day of

    October              ,20I6,

        ORDERED, that Amber Kaye Litchfield, Respondent, is hereby disbarred by consent

 from the practice of law in this State, effective immediately; and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Amber Kaye Litchfield

 from the register of attorneys in this Court, notify Respondent of the filing of this order in

 accordance with Maryland Rule 19-742(a)(1)3 and comply with the notice provisions set forth in

 Maryland Rule 19-761(b).




                                                          /s/ Clayton Greene Jr.
                                                         Senior Judge